Dear Ms. Norton:
Your request for an Attorney General's Opinion regarding certain election results have been forwarded to me for research and reply. You seek an interpretation of LSA-R.S. 18:511(A).  You presented the following facts:
  There were 4857 votes cast for five council seats in the city council race for the Town of Brusly.  The application of the formula set forth in La. R.S. 18:511A came to a total of 485.7 votes.  The Secretary of State's computer will round the 485.7 votes to 486 votes and Ronda D. Perrault received 486 votes.
You seek our opinion on the question of whether 486 votes would be sufficient to constitute a majority pursuant to LSA-R.S. 18:511(A).
LSA-R.S. 18:511(A) states:
 A. Majority vote.  A candidate who receives a majority of the votes cast for an office in a primary election is elected.  If there are two or more offices of the same character to be filled, the number of votes necessary to constitute a majority shall be greater than the result obtained by dividing the total votes cast for all of the candidates by the number of offices to be filled and dividing the result so obtained by two.  If more candidates receive a majority than there are offices to be filled, those of such candidates receiving the highest total of votes shall be elected, to the number required to fill all of the offices.  Any votes received by a withdrawn candidate or a deceased candidate shall be void and shall not be counted for any purpose whatsoever.  (Emphasis added).
As originally enacted in 1976, this provision of the law provided for the result to be determined by dividing the total votes cast for all of the candidates by the number of offices to be filled and dividing the result by two and adding one vote. The law was amended in 1977 to provide for the greater than the result language, rather than the adding one vote
language.
The Louisiana Civil Code provides for the interpretation of laws as follows:
 Art. 9  Clear and unambiguous law
    When a law is clear and unambiguous and its application does not lead to absurd consequences, the law shall be applied as written and no further interpretation may be made in search of the intent of the legislature.
It is our opinion that LSA-R.S. 18:511(A) is clear in its meaning that a majority is constituted when the vote is greater than the result obtained as provided by law.  This interpretation of the law is consistent with the legislative history, which previously amended the law that had required the vote be one more than the result.  Regardless of the fact that the Secretary of State's computer rounds the result [485.7] to the nearest whole number [486], it remains our opinion that the vote in this matter [486] is greater than the result obtained as provided by law [485.7].
If we can be of further assistance, please advise.
Yours very truly,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         __________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Cc: Hon. Suzanne Haik Terrell